                 Case 2:20-cv-00290-BJR Document 66 Filed 06/08/20 Page 1 of 5


                                                         HONORABLE BARBARA J. ROTHSTEIN


 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON

 7   ASSUREDPARTNERS OF WASHINGTON,                       Case No. 2:20-cv-00290 BJR
     LLC,
 8                                                        STIPULATED MOTION AND
                        Plaintiff,                        PERMANENT INJUNCTION
 9                                                        AGAINST DEFENDANTS MARK
            v.                                            ACARREGUI AND JO-ANN
10                                                        PABALATE
     MARK ACARREGUI, ALLIANT
11   INSURANCE SERVICES, INC., and JO-ANN
     PABALATE,
12
                        Defendants.
13

14          IT IS HEREBY STIPULATED by and between Plaintiff AssuredPartners of Washington,
15   LLC (“Assured”) and Defendants Mark Acarregui and Jo-Ann Pabalate (“Pabalate”), by and
16
     through their respective counsel of record, as follows:
17
            WHEREAS, on April 16, 2020, Assured filed an Amended Verified Complaint in this
18
     matter against Acarregui and Pabalate that asserts claims against them for misappropriation of
19

20   trade secrets and breach of contract relating to restrictive covenants in the “Employment and

21   Restrictive Covenant Agreement” Acarregui signed with Assured on February 2, 2015 and

22   Pabalate signed with Assured on April 4, 2016;
23
            WHEREAS, Assured, Acarregui and Pabalate agree to the terms of this Stipulation;
24
            WHEREAS, Assured, Acarregui and Pabalate agree that this Stipulation and Permanent
25
     Injunction shall not be construed as an admission by Acarregui and Pabalate as to liability or
26
     STIPULATED MOTION AND
     PERMANENT INJUNCTION
                                                                                 SEYFARTH SHAW LLP
     (CASE NO. 20-00290 BJR)                                                       Attorneys at Law
                                                                                   800 Fifth Avenue
                                                                                      Suite 4100
                                                                                  Seattle, WA 98104
                                                                                    (206) 946-4910
               Case 2:20-cv-00290-BJR Document 66 Filed 06/08/20 Page 2 of 5

     wrongdoing on any aspect of Assured’s claims;

            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
 1
     Assured, Acarregui and Pabalate, through their respective counsel, that the Court shall enter
 2
     a Stipulated Permanent Injunction against Acarregui and Pabalate pursuant to the terms below.
 3
            IT IS SO STIPULATED.
 4
     DATED this 5th Day of June 2020.
 5

 6   BYRNES KELLER CROMWELL, LLC                        SEYFARTH SHAW LLP

 7   /s/ Keith D. Petrak                                /s/ J. Scott Humphrey
 8   Keith D. Petrak, WSBA #19159                       /s/ Besma Fakhri
     1000 Second Avenue, 38th Floor                     J. Scott Humphrey (admitted pro hac vice)
 9   Seattle, WA 98104                                  Besma Fakhri (admitted pro hac vice)
     Phone: (206) 622-2000                              233 South Wacker Drive
10   Fax: (206) 622-2522                                Chicago, IL 60606
     kpetrak@byrneskeller.com                           Phone: (312) 460-5000
11                                                      Fax: (312) 460-7000
     Attorneys for Mark Acarregui                       shumphrey@seyfarth.com
12                                                      bfakhri@seyfarth.com
13                                                      /s/ Helen M. McFarland
14                                                      Helen M. McFarland, WSBA #51012
                                                        800 Fifth Avenue, Suite 4100
15                                                      Seattle, WA 98104

16                                                      Attorneys for AssuredPartners of
                                                        Washington, LLC
17

18   PREG, O’DONNELL & GILLETT PLLC

19

20   _________________________
     Eric P. Gillett, WSBA #23691
21   Preg, O’Donnell & Gillett, PLLC
     901 Fifth Avenue, Suite 3400
22
     Seattle, WA 98164
23   Phone: (206) 287-1775
     Fax: (206) 287-9113
24   egillett@pregodonnell.com
25   Attorneys for Jo-Ann Pabalate
26
     STIPULATED MOTION AND
     PERMANENT INJUNCTION                                                         SEYFARTH SHAW LLP
     (CASE NO. 20-00290 BJR)                                                        Attorneys at Law
                                                                                    800 Fifth Avenue
                                                                                       Suite 4100
                                                                                   Seattle, WA 98104
                                                                                     (206) 946-4910
                 Case 2:20-cv-00290-BJR Document 66 Filed 06/08/20 Page 3 of 5




                              STIPULATED PERMANENT INJUNCTION
 1
            Having read and considered Plaintiff AssuredPartners of Washington, LLC (“Assured”)
 2

 3   and Defendants Mark Acarregui (“Acarregui”) and Jo-Ann Pabalate’s (“Pabalate”) Stipulation,

 4   and for good cause shown, the Stipulation is approved. The COURT HEREBY ORDERS AS
 5   FOLLOWS:
 6
             1.      Acarregui, and all parties in active concert or participation with him who receive
 7
     actual notice of this Injunction by personal service or otherwise, shall not use, or disclose to any
 8
     third party, any Assured Confidential Information.
 9

10          2.       Pabalate, and all parties in active concert or participation with her who receive

11   actual notice of this Injunction by personal service or otherwise, shall not use, or disclose to any

12   third party, any Assured Confidential Information.
13          3.       For purposes of this Permanent Injunction, Assured “Confidential Information”
14
     shall mean all confidential, proprietary, or non-public information, whether or not in a written or
15
     recorded form, concerning the business or affairs of Assured, including, but not limited to,
16
     information concerning:
17

18                  Assured clients, prospective clients, acquisition targets, vendors, insurance
                     carriers, policy forms, rating information, expiration dates, and/or contracts or
19                   arrangements (including special terms and deals);

20                  Assured’s financial condition, results of operations, marketing plans, business
                     plans, operations, pricing, promotions, and business strategies and methods; and
21

22                  the services and products offered by Assured to its clients or prospective clients,
                     including, but not limited to, policy forms, rating information, expiration dates,
23                   information on risk characteristics, and information concerning insurance markets
                     for large or unusual risks.
24
            4.       “Confidential Information” shall not mean or include any information that the
25
     Parties to this litigation have mutually agreed, in a writing signed by the Parties, to exclude from
26
     STIPULATED MOTION AND
     PERMANENT INJUNCTION                                                              SEYFARTH SHAW LLP
     (CASE NO. 20-00290 BJR)                                                             Attorneys at Law
                                                                                         800 Fifth Avenue
                                                                                            Suite 4100
                                                                                        Seattle, WA 98104
                                                                                          (206) 946-4910
                 Case 2:20-cv-00290-BJR Document 66 Filed 06/08/20 Page 4 of 5


     the definition of “Confidential Information” or agreed may be used and/or retained.


 1          5.       On or before November 22, 2021, Acarregui shall not directly or indirectly:
 2
                     a.     Offer, sell, solicit, quote, place, provide, renew, or service any insurance
 3                          product or service to, or on behalf of, any Restricted Client;

 4                   b.     Take any action, intended or reasonably likely, to cause any vendor,
                            insurance carrier, wholesale broker, Restricted Client, other client of
 5                          Assured, or any other third party with a material business relationship with
                            Assured to cease or refrain from doing business with Assured; and
 6

 7                   c.     Solicit, hire, engage, or seek to induce any of Assured’s employees to
                            terminate such employee’s employment with Assured for any reason,
 8                          including, without limitation, to work for Acarregui or a competitor of
                            Assured.
 9

10          6.       On or before March 12, 2022, Pabalate shall not directly or indirectly:

11                   a.     Offer, sell, solicit, quote, place, provide, renew, or service any insurance
                            product or service to, or on behalf of, any Restricted Client,
12
                     b.     Take any action, intended or reasonably likely, to cause any vendor,
13                          insurance carrier, wholesale broker, Restricted Client, other client of
14                          Assured, or any other third party with a material business relationship with
                            Assured to cease or refrain from doing business with Assured, and
15
                     c.     Solicit, hire, engage, or seek to induce any of Assured’s employees to
16                          terminate such employee’s employment with Assured for any reason,
                            including, without limitation, to work for Pabalate or a competitor of
17                          Assured.
18          7.       For purposes of this Injunction, “Restricted Client” means the following:
19
                     a.     Any client of Assured at the office where Pabalate and Acarregui were
20                          employed during the two (2) years immediately preceding the date on which
                            their employment with Assured ended (the “Separation Date”),
21
                     b.     Any client of Assured during the two (2) years immediately preceding the
22
                            Separation Date to which Pabalate or Acarregui had some involvement in
23                          proposing, selling, quoting, placing, providing, servicing, or renewing any
                            insurance product or service or about whom Pabalate or Acarregui received
24                          Assured confidential information, or

25                   c.     Any prospective client of Assured within the two (2) years immediately
                            preceding the Separation Date as to which Pabalate or Acarregui had
26
     STIPULATED MOTION AND
     PERMANENT INJUNCTION                                                            SEYFARTH SHAW LLP
     (CASE NO. 20-00290 BJR)                                                           Attorneys at Law
                                                                                       800 Fifth Avenue
                                                                                          Suite 4100
                                                                                      Seattle, WA 98104
                                                                                        (206) 946-4910
                 Case 2:20-cv-00290-BJR Document 66 Filed 06/08/20 Page 5 of 5


                            involvement in proposing, selling, quoting, placing, providing, servicing, or
                            renewing any insurance product or service or about whom Pabalate or
                            Acarregui received Assured confidential information.
 1
            8.       “Restricted Client” shall not mean or include any client that the Parties to this
 2
     litigation have mutually agreed, in a writing signed by the Parties, to exclude from the definition of
 3
     “Restricted Client.”
 4
            9.       This Permanent Injunction shall not be construed as an admission by Acarregui or
 5
     Pabalate as to liability on any aspect of Assured’s claims or that any of the information at issue is
 6
     confidential, proprietary, or trade secret.
 7
            10.       Paragraphs 1 and 2 of this Permanent Injunction shall expire on March 12, 2022.
 8
     The remaining duties and obligations Acarregui and Pabalate owe Assured under their respective
 9
     agreements with Assured with respect to Assured Confidential Information shall, however, remain
10
     in full force and effect after March 12, 2022.
11
            IT IS SO ORDERED.
12

13
            DATED this 8th day of June, 2020.
14

15
                                                      ______________________________________
16                                                    The Honorable Barbara J. Rothstein

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND
     PERMANENT INJUNCTION                                                              SEYFARTH SHAW LLP
     (CASE NO. 20-00290 BJR)                                                             Attorneys at Law
                                                                                         800 Fifth Avenue
                                                                                            Suite 4100
                                                                                        Seattle, WA 98104
                                                                                          (206) 946-4910
